DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on August 22, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 6-8, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
Pertaining to the Applicant’s arguments/remarks, pgs. 6-8, regarding the amendments to claims 1 and 8;
the Examiner notes that a new combination of prior arts is relied on to disclose the Applicant’s claimed invention as necessitated by the amendments.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as obvious over Soncini et al. (TW 201644080 A – see attached translation document), hereinafter as Soncini, in view of Wang et al. (WO 2014194069 A2 – see attached document).

6.	Regarding Claim 1, Soncini discloses a switching device (see Fig. 2 above, and pg. 5 “Figure 2 illustrates an exemplary phase change memory cell or structural assembly”) comprising:
a first electrode (bottom element 202, 208, see pg. 5 “word line 202 … electrode 208”);
a second electrode (middle element 208) disposed to be opposed to the first electrode (opposed to the first electrode with respect to element 206); and
a switching layer (element 204 see pg. 5 “selection device material 204”, and see pg. 3 “As used herein, "a selection device material" can be used to index an acceptable material in a phase change memory structure or device and can be determined by its desired function or desired properties. In one example, a selection device material can be a phase change material. Such materials may be the same, similar, or different from phase change materials used to record and store one of the cells of the information.” And see pg. 8 “The phase change material can include any useful material having a detectable change in the phase. Examples of such a material include any of various chalcogenide alloys including, but not limited to … Ga-Se-Te” Selected as GaSeTe material) provided between the first electrode and the second electrode, the switching layer including at least one chalcogen element selected from sulfur (S), selenium (Se), and tellurium (Te) (see pg. 8 “Ga-Se-Te”),
wherein at least one of the first electrode or the second electrode includes carbon (C) (see pg. 5 “One or more of the electrode locations shown in Figure 2 can include the doped electrode material … all of the electrodes that contact one of the phase change material 206 or the selection device material 204 can include the doped electrode material.”.
Soncini does not disclose as an additive element, at least one of phosphorus (P), or arsenic (As).
	Wang discloses as an additive element, at least one of phosphorus (P), or arsenic (As) (see attached document [0088] “The implanted ions can be species other than the electrode material and its vacancies (oxygen, nitrogen, sulfur, carbon, hydrogen, chlorine, fluorine for example) such as Au, Pt, Ag, Ta, Si, B, P, As” phosphorus (P) or arsenic (As) implanted ions, additive, in the electrode material which includes carbon as electrode material; also see [0088] “FIGs. 15A-15B are cross sections showing aspects of using ion implantation to extend info the electrodes and overlap at the interface with the switching layer(s), according to some embodiments, in these examples, the implanted region exists both in the electrode, at the electrode-switching layer interface and the switching layer(s)”).
	The additive element material as taught by Wang is incorporated as the additive element of Soncini. The combination discloses as an additive element, at least one of phosphorus (P), or arsenic (As).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate as an additive element, at least one of phosphorus (P), or arsenic (As) as taught by Wang as an additive element, at least one of phosphorus (P), or arsenic (As) of Soncini because the combination lowers contact resistance, improves the electrode-switching layer interface, removing any high electrical resistivity regions/barriers, and the switching layer thickness can be adjusted to adjust the switching voltage (see Wang [0087-0088]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known additive material of a carbon containing electrode material of a similar switching device for another to obtain predictable results (see Wang [0087-0088] and see Soncini pg. 7 “Additionally, the electrode material can be tuned to achieve the desired resistivity characteristics by varying the degree of tungsten doping. As such, a tungsten-doped tantalum carbide electrode can have a resistivity value in a desired range during deposition, and is maintained and maintained within the desired range through the process and thousands of planned operations, Due to the thermal stability of the material … The various electrode materials described can be made according to any technique capable of forming such materials, and any such technique is considered to be within the scope of the present invention. Once the present invention is in place, one of ordinary skill in the art can readily devise appropriate manufacturing techniques for the various materials, as well as various conditions for the tuning of a given material.”).



7.	Regarding Claim 2, Soncini and Wang disclose the switching device according to claim 1.
Soncini and Wang as previously combined do not explicitly disclose wherein an added amount of the additive element is from 3at% to 20at%.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to optimize the added amount of the additive element from 3at% to 20at%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; particularly, the prior arts disclose a content of the additive can be adjusted to affect the resistivity of the electrode material as well as the interface and interaction with the switching layer and optimize switching voltage (see Soncini pg. 6 “In one example, the amount of germanium doped in the amorphous carbon can be as high as about 20 at%.” And see Wang [0087-0088]).

8.	Regarding Claim 3, Soncini and Wang disclose the switching device according to claim 1, wherein the switching layer further includes at least one of boron (B) or gallium (Ga) (Ga-Se-Te includes gallium).

[Castro (US 2016/0276021 A1) is utilized herein as evidence.]
9.	Regarding Claim 7, Soncini and Wang disclose the switching device according to claim 1, wherein without involving a phase change between a non-crystalline phase and a crystalline phase, the switching layer is changed into a low-resistance state by increasing an applied voltage to a predetermined threshold voltage or higher, and is changed into a high-resistance state by decreasing the applied voltage to a voltage lower than the predetermined threshold voltage (The limitations of the current claim are determined as functional limitations describing functional capabilities and do not add explicit structure of the claimed device structure particularly pertaining to the switching layer.
See MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functions of the current claim implicitly require for the structure of the switching layer to be capable of receiving a voltage and have a material property which allows an appropriate voltage application to change the resistance state of the switching layer without involving a phase change between a non-crystalline phase and a crystalline phase – disclosure of the exact use of the device as claimed is not required.
The switching layer material of Soncini is a selection/switching device material having the same material composition as the memory phase change material but is structurally capable based on the selection/switching purpose of the layer in the memory device to have appropriate voltage applied to perform the claimed functional capabilities. See Soncino pg. 3 “a selection device material can be a phase change material. Such materials may be the same, similar, or different from phase change materials used to record and store one of the cells of the information”. Furthermore, see evidentiary reference Castro [0024] “Examples of the selector element 38 that can be included in an RRAM device include a two-terminal selector comprising a chalcogenide material, which can sometimes be referred to as an Ovonic Threshold Switch (OTS). An OTS may include a chalcogenide composition including any one of the chalcogenide alloy systems described above for the storage element 34.” And see [0022] “Ga-Se-Te”; note, an ovonic threshold switch material does not change crystallinity/phase for the resistance states based on application of voltage.).


10.	Regarding Claim 8, Soncini discloses A storage unit (see Figs. 2, 8 and see pg. 5 “Figure 2 illustrates an exemplary phase change memory cell or structural assembly”;
	and see pg. 8 “FIG. 8 shows a schematic diagram of one embodiment of a phase change memory array 800 or system …  one or more, or all, of the phase change cells may include the materials and structures shown in Figure 2”) comprising
a plurality of memory cells (see Fig. 8),
the plurality of memory cells each including a memory device (element 206, see pg. 5 “phase change material 206”) and a switching device (bottom elements 202,208,204,208 below element 206, see at least pg. 5 “selection device material 204”) directly coupled to the memory device (see Fig. 2),
the switching device including:
a first electrode (bottom element 202, 208, see pg. 5 “word line 202 … electrode 208”);
a second electrode (middle element 208) disposed to be opposed to the first electrode (opposed to the first electrode with respect to element 206); and
a switching layer (element 204 see pg. 5 “selection device material 204”, and see pg. 3 “As used herein, "a selection device material" can be used to index an acceptable material in a phase change memory structure or device and can be determined by its desired function or desired properties. In one example, a selection device material can be a phase change material. Such materials may be the same, similar, or different from phase change materials used to record and store one of the cells of the information.” And see pg. 8 “The phase change material can include any useful material having a detectable change in the phase. Examples of such a material include any of various chalcogenide alloys including, but not limited to … Ga-Se-Te” Selected as GaSeTe material) provided between the first electrode and the second electrode, the switching layer including at least one chalcogen element selected from selenium (Se) (see pg. 8 “Ga-Se-Te”) and sulfur (S),
wherein at least one of the first electrode or the second electrode includes carbon (C) (see pg. 5 “One or more of the electrode locations shown in Figure 2 can include the doped electrode material … all of the electrodes that contact one of the phase change material 206 or the selection device material 204 can include the doped electrode material.”).
Soncini does not disclose as an additive element, at least one of phosphorus (P), or arsenic (As).
	Wang discloses as an additive element, at least one of phosphorus (P), or arsenic (As) (see attached document [0088] “The implanted ions can be species other than the electrode material and its vacancies (oxygen, nitrogen, sulfur, carbon, hydrogen, chlorine, fluorine for example) such as Au, Pt, Ag, Ta, Si, B, P, As” phosphorus (P) or arsenic (As) implanted ions, additive, in the electrode material which includes carbon as electrode material; also see [0088] “FIGs. 15A-15B are cross sections showing aspects of using ion implantation to extend info the electrodes and overlap at the interface with the switching layer(s), according to some embodiments, in these examples, the implanted region exists both in the electrode, at the electrode-switching layer interface and the switching layer(s)”).
	The additive element material as taught by Wang is incorporated as the additive element of Soncini. The combination discloses as an additive element, at least one of phosphorus (P), or arsenic (As).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate as an additive element, at least one of phosphorus (P), or arsenic (As) as taught by Wang as an additive element, at least one of phosphorus (P), or arsenic (As) of Soncini because the combination lowers contact resistance, improves the electrode-switching layer interface, removing any high electrical resistivity regions/barriers, and the switching layer thickness can be adjusted to adjust the switching voltage (see Wang [0087-0088]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known additive material of a carbon containing electrode material of a similar switching device for another to obtain predictable results (see Wang [0087-0088] and see Soncini pg. 7 “Additionally, the electrode material can be tuned to achieve the desired resistivity characteristics by varying the degree of tungsten doping. As such, a tungsten-doped tantalum carbide electrode can have a resistivity value in a desired range during deposition, and is maintained and maintained within the desired range through the process and thousands of planned operations, Due to the thermal stability of the material … The various electrode materials described can be made according to any technique capable of forming such materials, and any such technique is considered to be within the scope of the present invention. Once the present invention is in place, one of ordinary skill in the art can readily devise appropriate manufacturing techniques for the various materials, as well as various conditions for the tuning of a given material.”).

11.	Regarding Claim 9, Soncini and Wang disclose the storage unit according to claim 8, wherein the memory device is any one of a phase-change memory device (see Soncini pg. 5 “Figure 2 illustrates an exemplary phase change memory cell”), a resistive memory device, and a magneto-resistive memory device.

12.	Claims 4-6 are rejected under 35 U.S.C. 103 as obvious over Soncini et al. (TW 201644080 A – see attached translation document), hereinafter as Soncini, in view of Wang et al. (WO 2014194069 A2 – see attached document), in view of Radaelli (US 2016/0276022 A1)


13.	Regarding Claim 4, Soncini and Wang disclose the switching device according to claim 1, wherein at least one of the first electrode or the second electrode has a stack structure of a carbon-containing layer and a word-line (see Fig. 2 carbon-containing layer element 208 and word-line element 202), the carbon-containing layer including carbon (C) and, as the additive element, at least one of germanium (Ge), phosphorus (P), or arsenic (As).
	Soncini and Wang not appear to explicitly disclose at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer.
	Radaelli discloses at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer (see Figs. 6A-B first electrode elements 12, 52 with a stack structure of carbon-containing layer element 52 and metal layer element 12, see [0036] “the electrodes may comprise, consist essentially of, or consist of one or more of … C” and [0031] “the access/sense lines 12 and 14 both comprise a single material, such as, for example, tungsten”).
	The metal material of the first electrode as taught by Radaelli is incorporated as metal layer material of the first electrode of Soncini and Wang. The combination discloses at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer as taught by Radaelli as at least one of the first electrode or the second electrode has a stack structure of the carbon-containing layer and a metal layer of Soncini and Wang because the combination allows for adjustment of material of the memory device stack to obtain a desired electrical property for improved access to the memory stack (see Radaelli [0031]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrode layer material for another in a similar device to obtain predictable results (see Radaelli Figs. 6A-B and [0031, 0045] “access/sense lines 12 and 16 may be wordlines” and see Soncini pg. 5 “word line 202”).

14.	Regarding Claim 5, Soncini and Wang and Radaelli disclose the switching device according to claim 4, wherein the carbon-containing layer is provided in contact with the switching layer (see Soncini Fig. 2 element 208 in contact with element 206).

15.	Regarding Claim 6, Soncini and Wang and Radaelli disclose the switching device according to claim 4.
Soncini and Wang and Radaelli as previously combined do not disclose wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm.
Radaelli further discloses wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm (see Figs. 6A-B and [0036] “the electrodes may comprise, consist essentially of, or consist of one or more of … C” and “The electrodes may be formed to any suitable thicknesses, such as, for example, thicknesses within a range of from about 5 nm to about 50 nm.”;
Also see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.).
The thickness of the carbon-containing layer as taught by Radaelli is incorporated as the thickness of the carbon-containing layer of Soncini and Wang and Radaelli.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm as taught by Radaelli as wherein the carbon-containing layer has a film thickness from 3 nm to 20 nm of Soncini and Wang and Radaelli because the combination allows for adjustment of material and thickness of the memory device stack to obtain a desired electrical property for improved access to the memory stack (see Radaelli [0031]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known carbon-containing electrode layer for another in a similar device to obtain predictable results (see Radaelli Figs. 6A-B and [0036]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818